DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Flyash et al (2010/0210993).
Referring to claim 1, Flyash et al teaches a device (100) for non-ablative thermal treatment of tissue comprising an RF generator; and an applicator (104) at least one RF electrode (138) coupled to said RF generator (200) (paragraphs 0023, 0028 and 0032; Figures 1, 5C and 8), wherein said at least one RF electrode (138) comprises an array of spaced-apart protrusions (166) located on a distal face of said at least one RF electrode, said protrusions extending between inner and outer portions of said at least one RF electrode, and each of said protrusions having a curved distal tip being defined by a radius of curvature and an amount of protrusion from said distal face, and wherein said radii of curvature or said amounts of protrusion vary between said inner and said outer portions of said at least one RF electrode (paragraphs 0026 and 0028; Figure 5C).  


Referring to claims 6, Flyash et al teaches wherein some of said radii of curvature or said amounts of protrusion decrease from said inner to said outer portions of said at least one RF electrode (paragraphs 0026 and 0028; Figure 5C).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Flyash et al (2010/0210993).
Referring to claims 2 and 3, the embodiment of Figure 5C fails to expressly teach a temperature sensor, however the embodiments of Figures 4A and 4B teaches a tissue temperature sensor (160) coupled to the applicator wherein RF energy is adjusted according to tissue temperature monitored by said tissue temperature sensor (paragraphs 0027 and 0043-0045).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Figure 5C, to include a tissue temperature sensor coupled to said applicator so that RF energy is adjusted according to tissue temperature monitored by said tissue temperature sensor, as taught by the embodiment in Figures 4A and 4B, in .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Flyash et al (2010/0210993) as applied to claim 1 above, and further in view of Burns et al (2009/0018628).
Referring to claim 4, Flyash et al is silent with regard to the size of the at least one RF electrode.  Burns et al teaches an analogous device for non-ablative thermal treatment of tissue comprising at least one RF electrode having a contact area larger than 6 mm2 (paragraph 0063).  Due to a lack of disclosed criticality or unexpected result it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact area of the at least one RF electrode, as taught by Flyash et al, to have a contact area larger than 6 mm2, as taught by Burns et al, because scaling the surface area of the individual electrodes changes the treatment area for the tissue region at each treatment site (paragraph 0058).  

Response to Arguments
Applicant's arguments filed January 265, 2022 have been fully considered but they are not persuasive. The examiner maintains that Flyash et al teaches the curved array of protrusions as claimed by applicant as shown in Figure 5C.  The sides of the protrusions are curved as shown in view V-V of Figure 5C.  Furthermore, Flyash et al specifically teaches that the electrodes “have rounded edges in order to avoid hot spots .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794